DETAILED ACTION
This action is responsive to the Request for Continuation filed on 11/10/2021. Claims 1-6, 9-12, 14-22 are pending in the case. Claims 1, 19, and 20 are independent claims.
This action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 4. 
Applicant's submission filed on 11/10/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2022 was filed within three months of the filing of the RCE on 11/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant’s Response
In Applicant’s response dated 11/10/2021 (hereinafter Response), Applicant amended Claims 1, 3-6, 10, 12, 19, and 20; cancelled Claims 7, 8, and 13; Added claim 22; and argued against the objections and/or rejections previously set forth in the Office Action dated 08/10/2021 (hereinafter Previous Action).
Response to Amendment/Arguments
Applicant’s prior art arguments with respect to the pending claims have been fully considered but are moot in view of the new grounds of rejection presented below, which are required in response to the Applicants’ amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9-12, 14-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim recites the limitations (emphasis added) 
wherein the control signal for controlling the tactile feedback is generated according to the controlled input mode when the input operation is detected in spatial relation to each display object disposed in the user interface while the input strength is above a threshold input strength value during the drag operation of the input operation, and 
wherein the control signal for controlling the tactile feedback is further generated based on a position of a boundary of the at least one display object when a difference between a position of the detected input operation and the position of the boundary is less than a threshold difference value and the input strength is less than the threshold input strength value during the drag operation of the input operation.
The concepts of these wherein clauses may be found in the written description for the second embodiment (starting at [0106]), particularly FIGs 15a and 14, respectively (emphasis added):
[0114] FIG. 14 is a diagram illustrating an example of the control of a display object and a tactile feedback based on a low input strength according to the present embodiment. FIG. 14 illustrates two display objects O1 and O2 and an input subject Fl. In addition, referring to FIG. 14, it can be seen that the input subject F1 swipes the input unit 120 rightward with a low input strength Pl. In this case, the input subject F1 passes through the display objects 01 and 02.
[0115-0116] describe deactivating a display object based on low input strength and indicating deactivation graphically (transparent, translucent; indicated in drawing as dotted line)
[0117] In addition, the tactile signal processing unit 160 according to the present embodiment has a function of generating a control signal for controlling a tactile feedback based on the position of a boundary on the basis of the fact that a difference between the position of an input subject detected and the position of the boundary of a display object is less than a threshold value.
[0119] In addition, the tactile signal processing unit 160 according to the present embodiment may generate a control signal for controlling a tactile feedback based on the above-described boundary position in a case in which an input strength is less than a threshold value. The tactile signal processing unit 160 generates a tactile feedback at a boundary of a deactivated display object, and thus it is possible to prevent the possibility of disturbing an input operation with respect to an activated display object.

[0120] Next, activation of a display object based on an input strength according to the present embodiment will be described. FIG. 15A is a diagram illustrating an example of the control of a display object and a tactile feedback based on a high input strength according to the present embodiment. FIG. 15A illustrates two display objects 01 and 02 and an input subject F1, similar to FIG. 14.
[0121-0122] describes activating a display object based on high input strength and canceling the display effect (e.g. transparency, translucency, no longer indicated with dotted lines) of the now-activated object
[0125] Here, the tactile signal processing unit 160 may control a tactile feedback FB17 based on the input subject F1 performing an operation of turning a dial. Specifically, the tactile signal processing unit 160 can generate a control signal at a timing when the input operation exceeds a threshold value and the dial is turned (a timing when an imaging mode is changed). According to the above-described function of the tactile signal processing unit 160 according to the present embodiment, it is possible to increase the sense of reality that a user operates a display object and to intuitively perceive that processing based on an input operation has been executed.
[0126] In addition, the tactile signal processing unit 160 according to the present embodiment may generate a control signal for controlling a tactile feedback based on the above-described input operation in a case in which an input strength exceeds a threshold value. The tactile signal processing unit 160 generates a tactile feedback for only an input operation on an activated display object, so that a user can intuitively perceive effectiveness of the display object even when the user does not gaze at the display unit 110.
As shown above, the input strength threshold values are not described as being the same threshold input strength value as now required in the claim (previously recited as a first threshold input strength value and a second threshold input strength value).
Regarding dependent claims 2-6, 9-12, 14-17, 21-22 dependent claims necessarily inherit the deficiencies of parent claim 1.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5, 9-10, 14, 16-21 are rejected under 35 USC 102(a)(1) as anticipated by POUPYREV et al. (Pub. No.: US 2008/0024459 A1, newly cited, previously indicated as relevant).
Regarding claim 1, POUPYREV teaches the information processing device (see e.g. FIG 1 starting at [0059] controller section 20 drives and controls subsections of the display/input section 10 in response to the user's input operation detected by the display/input section 10. The controller section 20 controls the display/input section 10 to change the tactile feedback depending on the position, pressure of the user's touch on the screen and the current logical state of GUI object, attempting to simulate the interactive operations with physical interface objects; see broad method in FIG 6) comprising:
circuitry (controller 20) configured to 
perform input processing on a basis of a detected input operation (controller 20 receives 2D position from 2D position sensing unit 104 and receives pressure from pressure sensing unit 105; input applied to graphical user interface controller 112 [0066]), 
generate a control signal for controlling a tactile feedback when the input operation is detected (controller 20 generates signal 106 and provides to haptic feedback generating unit 102 after graphical user interface 112 receives input and passes result to tactile interface controller 111; [0063-0064], [0070]), and 
control an input mode related to at least one display object disposed in a user interface on a basis of an input strength according to the detected input operation ([0068]  GUI controller 112 determines which GUI object the user 2 is intending to interact with, depending on current object state and pressure value applied to GUI object), 
wherein the input operation includes a drag operation (includes, but is not limited to only performing drag operations; e.g. (330) user slides finger into GUI element (332) tracking user finger/pen position on the device; this is an example 
wherein the circuitry generates the control signal for controlling the tactile feedback according to the controlled input mode when the input operation is detected in spatial relation to each display object disposed in the user interface while the input strength is above a threshold input strength value during the drag operation of the input operation ([as described in written description with respect to FIG 15a, high pressure activates object and generates haptic feedback of the activated object], see e.g. FIG 4 (212) is pressing event recognized (213) provide tactile feedback for pressing event (215) activate GUI element; note [0090] the user 2 slides into the GUI object 310 with pressure already above the actuation threshold; the element may be immediately activated (actuated) [0091] and appropriate feedback provided; note also FIG 6 [0095-0097] that is a specific variation of FIG 4 to deal with at least one variation when the user has started the drag (slide) operation with pressure above actuation threshold), and 
wherein the circuitry further generates the control signal for controlling the tactile feedback based on a position of a boundary of the at least one display object when a difference between a position of the detected input operation and the position of the boundary is less than a threshold difference value and the input strength is less than the threshold input strength value during the drag operation of the input operation ([as described in written description with respect to FIG 14, low pressure generates feedback at the boundaries of displayed (deactivated) objects] this is the method in FIG 4 (210) tracking user input (212) is pressing event recognized [no] (214) provide appropriate tactile feedback depending on position, applied pressure, the state of the GUI element and the application; see e.g. FIG 3 which shows how as user finger slides before reaching the “pressing threshold” haptic feedback 201, 202 is provided at the boundaries of object 203; note also FIG 5 which shows providing haptic feedback before user presses harder to activate; [0085] user 2 intersects boundary of GUI object 310 and pressure value is below actuation threshold; in other words so long as the user does not “press harder” the input strength of the drag gesture remains below the activation (actuation) threshold; 
Regarding dependent claim 2, incorporating the rejection of claim 1, POUPYREV further teaches wherein the circuitry controls the input mode in order to determine whether an operation associated with the at least one display object is effective on a basis of the input strength (FIG 6, (338) applied pressure more than threshold (yes) (342) provide tactile feedback for pressing event and (334) activate GUI element; where [0080] pressing event is recognized when pressure more than a predetermined value is detected – the activation (actuation) threshold).
Regarding dependent claim 3, incorporating the rejection of claim 2, POUPYREV further teaches wherein the circuitry activates the operation associated with the at least one display object on a basis of the input strength exceeding the threshold input strength value (FIG 6, (338) applied pressure more than threshold (yes) (342) provide tactile feedback for pressing event and (334) activate GUI element; where [0080] pressing event is recognized when pressure more than a predetermined value is detected – the activation (actuation) threshold).
Regarding dependent claim 5, incorporating the rejection of claim 2, POUPYREV further teaches wherein the circuitry cancels a display effect operation associated with the at least one display object on a basis of the input strength exceeding the threshold ([per instant application, ‘canceling’ display effect means changing from, for example a transparent (deactivated) object to a non-transparent (activated) object in discussion of FIG 15a] see e.g. [0083] a visual feedback may be provided in addition to the haptic feedback. The visual feedback may include changing images of the selected GUI object in color or brightness or shape when changing state to “activated” which occurs when the user has pressed hard enough to activate).
Dependent claims 7-8 – canceled
Regarding dependent claim 9, incorporating the rejection of claim 1, POUPYREV further teaches wherein the circuitry generates the control signal for controlling the tactile feedback based on the input operation on a basis of the input operation being detected at a display position of the at least one display object (see at least FIG 4 (214) Provide appropriate tactile feedback depending on position, applied 
Regarding dependent claim 10, incorporating the rejection of claim 9, POUPYREV further teaches wherein the circuitry generates the control signal for controlling the tactile feedback based on the input operation in a case in which the input strength exceeds the threshold input strength value (FIG 4 (213) or FIG 6 (342) Provide tactile feedback for pressing event [when inside GUI element after pressing enough for activation]).
Dependent claim 13 – canceled.
Regarding dependent claim 14, incorporating the rejection of claim 1, POUPYREV further teaches wherein the circuitry generates the control signal for controlling the tactile feedback based on a position of the input operation detected in relation to a display position of the at least one display object (see at least FIG 4 (214) Provide appropriate tactile feedback depending on position, applied pressure, the state of the GUI elements and application; (213) Provide tactile feedback for pressing event [when inside GUI element after pressing enough for activation]; see also FIG 6 (336) Provide appropriate tactile feedback depending on position, applied pressure, the state of the GUI elements and application (342) Provide tactile feedback for pressing event [when inside GUI element after pressing enough for activation]).
Regarding dependent claim 16, incorporating the rejection of claim 1, POUPYREV further teaches a tactile presentation device that presents the tactile feedback (see e.g. FIG 1, display/input 10 includes haptic feedback generating unit 102).
Regarding dependent claim 17, incorporating the rejection of claim 1, POUPYREV further teaches an input configured to detect the input operation
Regarding dependent claim 18, incorporating the rejection of claim 1, POUPYREV further teaches a display configured to display the at least one display object (see e.g. FIG 1, display/input 10 includes visual display unit 103).
Regarding dependent claim 21, incorporating the rejection of claim 1, POUPYREV further teaches wherein the circuitry is further configured to control display of the one or more display objects according to the controlled input mode (see e.g. [0083] a visual feedback may be provided in addition to the haptic feedback. The visual feedback may include changing images of the selected GUI object in color or brightness or shape when changing state to “activated” which occurs when the user has pressed hard enough to activate).
Regarding claim 19, POUPYREV similarly teaches the information processing method comprising, by a processor: (e.g. the controller of FIG 1) 
performing input processing on a basis of a detected input operation (rejected as in claim 1);
generating a control signal for controlling a tactile feedback when the input operation is detected (rejected as in claim 1); and 
controlling an input mode related to at least one display object disposed in a user interface on a basis of an input strength according to the detected input operation (rejected as in claim 1), 
wherein the input operation includes a drag operation (rejected as in claim 1),  
wherein the control signal for controlling the tactile feedback is generated according to the controlled input mode when the input operation is detected in spatial relation to each display object disposed in the user interface while the input strength is above a threshold input strength value during the drag operation of the input operation (rejected as in claim 1), and 
wherein the control signal for controlling the tactile feedback is further generated based on a position of a boundary of the at least one display object when a difference between a position of the detected input operation and the position of the boundary is less than a threshold difference value and the input strength is less than the threshold input strength value during the drag operation of the input operation (rejected as in claim 1).
Regarding claim 20, POUPYREV similarly teaches the non-transitory computer-readable storage medium having embodied thereon a program which when executed by a computer ([0060] various functions of control sections may be embodied in a computer, the functions performed by executing corresponding software installed in the computer) causes the computer to execute {the method of claim 19, alternatively the circuitry operations of claim 1}, thus rejected under similar rationale.
Claim Rejections – 35 USC 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 15 are rejected under 35 USC 103 as unpatentable over POUPYREV in view of RIHN et al. (Pub. No.: US 2017/0083096 A1; note priority to provisional applications filed on 09/22/2015 and 11/02/2015, previously cited).
Regarding dependent claim 4, incorporating the rejection of claim 2, POUPYREV in this first embodiment does not appear to expressly disclose wherein the circuitry deactivates the operation associated with the at least one display object on a basis of the input strength being less than the threshold input strength value. POUPYREV makes clear in [0068] depending on a) the current state of the GUI object and b) pressure value applied to the GUI object, the GUI controller 112 determines an appropriate change in the state of the GUI (e.g. from “free” to “pressed” or “non-actuated” to “actuated”).  
In POUPYREV FIG 6, a flag is set (331) when the user initially begins sliding into the element to indicate the user input is starting above the activation threshold (see [0090]). This flag is cleared at (339) if, after providing appropriate feedback at the high pressure (336), the input is no longer at sufficient pressure for pressing (338). The method loops around to continue tracking the input at (332). Thus, at (334) the pressure is below activation, feedback is provided at (336) consistent with the pressure, and the test (338) is again made to see if the user’s pressure has exceeded the threshold. This repeats 
This appears to be enough to suggest at least temporarily deactivating the object (because the user’s pressure is not sufficiently high enough) and subsequently leaving the object deactivated when the user moves away from the object.
Any deficiency may be cured by RIHN which is similarly directed to an information processing device (e.g. FIG 1) comprising circuitry configured to perform input processing on a basis of a detected input operation (e.g. [0054]), generate a control signal for controlling a tactile (haptic) feedback when the input operation is detected (e.g. [0056],[0066-0067] select different haptic effects based at least in part of a characteristic of a virtual object and [0068] based on pressure), and control an input mode related to at least one display object disposed in a user interface on a basis of an input strength according to the detected input operation (e.g. [0072] intended uses and [0073] A non-exclusive list of system context embodiments includes a temporary screen activation, pressure softkeys, long-press replacement…A non-exclusive list of haptic context embodiments includes a press for alternate key functionality, a realistic pen input, a simulated physical keyboard). 
RIHN may further be relied upon to teach the input operation includes a drag operation (e.g. [0118-0119] pressure used to simulate an activation of a mechanical button and simulate the edges (tactile properties) of physical button; input mode in this example would be “explore interface to find button edges” at light pressure while dragging, “activate button” at a different applied pressure (once the button has been found)).
RIHN may further be relied upon to teach generating the control signal for controlling the tactile feedback according to the controlled input mode when the input operation is detected in spatial relation to each display object disposed in the user interface, particularly at a boundary, when the pressure is below a threshold ([0067] may select a haptic effect based at least in part a characteristic ( e.g., a virtual size, width, length, color, texture, material, trajectory, type, movement, pattern, or location) associated with a virtual object [0068] may select a haptic effect based at least in part on a signal from pressure sensor 132; [0074] non-exclusive list of haptic responses 203 includes deep-press confirmations, feed-forward IAFs, press/depth confirmation, depth awareness, dependent on location, mute, information rate, confirmation, swiping edge confirmation, motion, simulation, realism, depth intensity, modulate effects, dynamic based on pressure, dynamics with pressure, and the like; using the light-press drag motion to explore the virtual keyboard button boundaries).
RIHN may further be relied upon to teach deactivating the at least one display object on a basis of the input strength being less than the threshold input strength value (e.g. the user lifts-off from the element (input strength would go to 0, which is clearly below any activation threshold) before providing sufficient input to activate the associated function, thus the function of the virtual object is no longer active; note also discussion [0089-0090] where different threshold levels of pressure cause the presentation of different interaction affordances).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of POUPYREV and RIHN before them, to have combined POUPYREV and RIHN (each directed to functions of displaying virtual objects, providing haptic feedback for the virtual objects as the user drags as finger (provides touch and pressure input) to explore the user interface in order to locate a virtual object to be activated) and arrived at the claimed invention, motivated at least by the suggestion in POUPYREV explained above and the teachings of RIHN [0086-0087] (improved pressure sensing solutions are able to go beyond simply sensing when a pre-defined threshold is crossed. According to embodiments described herein, pressure sensing may provide significant dynamic range and a high enough sampling rate to capture nuanced changes in an amount of pressure applied by a user with, e.g., a finger. Pressure input may be better for temporary states or secondary actions than an extended duration hard press due to a higher likelihood of fatigue in an extended duration hard press situation).
Regarding dependent claim 15, incorporating the rejection of claim 1, POUPYREV does not appear to expressly disclose wherein the at least one display object includes a software keyboard. Incorporating the teachings of RIHN as discussed in claim 4 above, a drag input may be used to explore the [0073, 0134] boundaries of a simulated physical keyboard, where using such a simulated physical keyboard [0134] may lead to performance improvements and better ergonomics.
Claims 6, 11-12 are rejected under 35 USC 103 as unpatentable over POUPYREV in view of SMITH, Michael (Pub. No.: US 2016/0188181 A1, previously cited).
Regarding dependent claim 6, incorporating the rejection of claim 2, POUPYREV does not appear to expressly disclose wherein the circuitry makes the at least one display object translucent or transparent on a basis of the input strength being less than the threshold input strength, although POUPYREV clearly teaches [0083] a visual feedback may be provided in addition to the haptic feedback. The visual feedback may include changing images of the selected GUI object in color or brightness or shape when changing between states (e.g. from actuated or selected). 
SMITH is directed to (abstract) touch or pressure signal-based interface. In operation, a touch or pressure signal is received in association with a touch interface of a device. To this end, a user experience is altered utilizing the signal. By way of example methods, see FIGs 4-5 (changing a selection area based on the amount of received contact pressure, starting at [0230]), FIG 6 (determining what object is being activated or used, starting at [0299]), and FIGs 18 and 24 (identifying gestures based on attributes, starting at [0520] and [0636] respectively). 
SMITH explains that [0240] the selection pressure should reach a minimum threshold; that [0268] the selection boundary displayed can change with respect to the pressure (increase or decrease) with respect to thresholds, which may be [0269] user-defined. Once a selection boundary has been determined [0273] it is displayed.  Selections may be [0277-0279] dynamic (changing presentation properties) or [0286] static (e.g. no longer varies with contact pressure). [0293] in one embodiment, when the selection state is 'static', the secondary boundary may be removed from the display, where determining that the selection state is static is based on satisfying selection establishment criteria including reaching [0288] the threshold contact pressure level.
SMITH states an alternative for determining that a selection is “static” includes [0287] the pressure dropping below a certain point.  Once a selection has been made, SMITH teaches a specific example in [0514] if the selection was made within a sequential or ordered environment (i.e. word processing document, etc.), the selected object may become transparent or translucent while being relocated, so the user may better see the insertion point (i.e. cursor, etc.).
Thus, SMITH teaches making a display object translucent or transparent on a basis of the input strength being less than the threshold input strength value.

Regarding dependent claims 11-12, incorporating the rejection of claim 1, POUPYREV does not appear to expressly disclose wherein the circuitry controls the input mode related to the at least one display object by determining a range of the at least one display object to be processed, on a basis of the input strength and wherein the circuitry extends the range of the at least one display object to be processed, on a basis of the input strength exceeding the threshold input strength value.
As discussed above, SMITH teaches controlling the range of a selection area (an example of a display object) on the basis of input strength (contact pressure) including after the user has reached a minimum contact pressure (see specifically FIGs 4 for method and 5 for visual example of selection range with respect to contact pressure).
Accordingly, it would have been obvious to one having ordinary skill in the art of graphical user interfaces at the time the invention was effectively filed, having the teachings of POUPYREV (providing both haptic and visual feedback responsive to gesture characteristics, including pressure) and SMITH (providing a specific visual feedback responsive to a specific changing pressure gesture) to have combine the teachings and arrived at the claimed invention, motivated by the user interaction generally described in POUPYREV and the desire in RIHN to provide appropriate visual and haptic feedback, with a reasonable and predictable expectation of success.
Claim 22 is rejected under 35 USC 103 as unpatentable over POUPYREV in view of VUPPULA (US 20170060892 A1, newly cited).
Regarding dependent claim 22 (new), incorporating the rejection of claim 1, POUPYREV does not appear to expressly disclose wherein the circuitry is further configured to control display of the one or more display objects with dotted lines when the input strength is less than the threshold input strength [as explained in the instant application with respect to FIG 14, when object state is deactivated]. POUPYREV clearly teaches [0083] a visual feedback may be provided in addition to the haptic feedback. The visual feedback may include changing images of the selected GUI object in color or brightness or shape when changing between states (e.g. visual feedback to show unselected, selected, deactivated, activated) and further teaches that a virtual object may be activated when pressure is above the activation (actuation) threshold as explained in claim 1, thus an object is considered deactivated when the pressure is below the activation threshold (although it may be selected or unselected).
VUPPULA is similarly directed to providing graphic objects within a graphical user interface, where the objects (particularly icons which represent pointers to other icons) may be displayed [0056] as semi-transparent, made of dashed lines, or as the original content item. In other words, VUPPULA teaches providing visual feedback to the user about the status of a displayed object by making it semi-transparent, using dashed lines, or the original version of the displayed object as desired.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of POUPYREV and VUPPULA before them, to have combined POUPYREV (providing visual feedback of the status of a displayed object in addition to providing haptic feedback) and VUPPULA (providing three different examples of visual feedback of the status of an object) by trying each of the three examples of VUPPULA (original, semi-transparent, made of dashed lines) with a reasonable expectation of success.
Accordingly, there is a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem (the need to provide visual feedback to indicate the status); a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem (visual feedback could be original object, semi-transparent object, or display the object with dashed lines); a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (POUPYREV already teaches providing visual feedback, VUPPULA merely expands the possible forms for this visual feedback). 

Examiner notes that dependent claim 6 may alternatively be rejected over POUPYREV in view of VUPPULA relying on the same teachings and rationale.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amy M Levy/Primary Examiner, Art Unit 2179